Citation Nr: 0636064	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-13 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




REMAND

The veteran had active military service from June 1968 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In May 2001, the Board remanded the veteran's claim and 
requested that the veteran be afforded a VA examination to 
address the etiology of any current respiratory disorders.  A 
report of May 2002 VA examination reflects a diagnosis of 
dyspnea and cough, rule out obstructive lung disease.  The 
examiner noted that she was unable to determine whether the 
symptomatology was related to service absent further 
pulmonary function tests and chest x-rays.  The examiner also 
noted that the veteran had a documented history of sleep 
apnea.  In February 2003, the veteran's claims file was 
reviewed by a VA physician who recommended further spirometry 
testing but provided no opinion as to the etiology of any 
current respiratory disorders.  In a March 2003 addendum, the 
physician noted that pulmonary function testing indicated 
that it was more likely than not that the veteran had no 
significant broncho-constriction disease or reactive airway 
disease.  However, the veteran's chronic sleep apnea could be 
the cause of his cough and shortness of breath.  

In view of this evidence, the veteran's representative argued 
in a November 2004 informal hearing presentation (IHP) that 
the RO had not fulfilled the Board's prior remand 
instructions, insofar as the etiology of the claimed 
respiratory disorder had not been determined.  The Board 
agreed, finding at a minimum that the veteran had a current 
diagnosis of sleep apnea and the etiology of the disorder had 
not been addressed.  In this regard, sleep apnea syndromes 
are listed under the schedule for rating respiratory 
disorders at 38 C.F.R. § 4.97, Diagnostic Code 6847 (2006).  
As such, the Board requested that an additional VA 
examination and testing be conducted.  

In response to the Board's remand order, VA's Appeals 
Management Center (AMC) scheduled the veteran for 
examinations and/or diagnostic tests on four different 
occasions, but the veteran cancelled the scheduled 
appointments or failed to appear.  In a September 2005 
supplemental statement of the case, the AMC denied the 
veteran's claim on appeal.  In an October 2006 IHP, the 
veteran's representative noted that he had been unable to 
locate the veteran.  It was argued that the necessary nexus 
opinion could be obtain based on a VA examiner's review of 
the veteran's claims file, and that a medical examination had 
not been necessary to decide the veteran's claim.  

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if the veteran is applying for, or 
in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The veteran must 
be prepared to meet his or her obligations by cooperating 
with VA efforts to provide an adequate medical examination.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  The Board 
notes that when a medical examination is required to grant 
the benefit sought, and a claimant fails to report for the 
examination scheduled in conjunction with an original 
compensation claim, and does so without good cause, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2006).

In view of the veteran's failure to report to any of the 
scheduled examinations and/or diagnostic testing without good 
cause, the Board is reluctant to provide additional 
assistance.  Nevertheless, the veteran's representative has 
made a valid argument, which the Board is not at liberty to 
disregard.  Given that the spirometry testing that the 
February 2003 examiner had found necessary was later 
conducted, and because it otherwise appears that the nexus 
opinion requested in the Board's May 2001 remand could be 
obtained without another VA examination, the veteran's claim 
will be remanded to obtain such a nexus opinion.  In this 
regard, a "pulmonologist" should review the veteran's 
claims file and offer an opinion as to whether any 
respiratory disability identified by the record (e.g., sleep 
apnea, restrictive ventilatory defect) is related to the 
veteran's period of military service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims file to a VA pulmonologist.  That 
physician should review the claims file 
and must opine as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability), that any 
respiratory disability identified by the 
record (e.g., sleep apnea, restrictive 
ventilatory defect) is related to the 
veteran's period of military service.  An 
explanation should be provided for the 
examiner's conclusions.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

